DETAILED ACTION
Claims 1-7 are pending in the instant application. The present application, filed on or after March 16, 2013, is examined under the first inventor to file provisions of the AIA .

Electronic Communications
If the Applicant desires to communicate with the Examiner via electronic communications, Applicant must file a PTO/SB/439 “Authorization for Internet Communications in a Patent Application” via EFS Web and be entered into the record before the Examiner is allowed to use electronic communications. See MPEP 502.03. A PTO/SB/439 is available at www.uspto.gov/sites/default/files/ documents/sb0439.pdf

Claim Rejections - 35 USC § 101 (Abstract Idea)
35 U.S.C. 101 reads as follows: 
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.

Claims 1-7 are rejected under 35 U.S.C. 101 because the claimed invention is directed to an abstract idea. The claims as a whole do not integrate a practical application and do not recite additional elements which constitute significantly more than the abstract idea.

ANALYSIS
In the original Mayo analysis, the Supreme Court only had two steps, Step 1 and Step 2. In Alice, the Supreme Court split the second step into two parts, Step 2A and Step 2B. In the 2019 Patent Eligibility Guidance and later updated in the October 2019 Update: Subject Matter Eligibility (collectively the 2019 PEG), the USPTO split Step 2A into two prongs, Step 2A – Prong One and Step 2A – Prong Two. The Examiner will analyze the claims for patent eligibility in accordance with this four-part two-step analysis.

STEP 1:
Step 1 of the Alice/Mayo analysis is directed to determining whether or not the claims fall within a statutory class. Based on a facial reading of the claim elements, claim 7 fall within a statutory class of process, machine, manufacture, or composition of matter. Claims 1-6 do not fall within a statutory class (for reasons discussed further below) and so are not patent eligible at Step 1. In keeping with the practice of compact prosecution, the Examiner will continue the analysis of claims YYY as patent ineligible as an abstract idea.

STEP 2:
Step 2 developed into the following analysis based on the case history and the USPTO’s reaction to the case history discussed above. Independent claim 1 is used as a representative claim for this analysis.

STEP 2A:
In accordance with the 2019 PEG, Step 2A of the Alice/Mayo analysis is now analyzed as the Revised Step 2A using two sequential prongs.

STEP 2A – Prong One
Step 2A – Prong One looks at the claim to see if it recites a judicial exception, either a law of nature, natural phenomenon, or an abstract idea. For the claim to be directed to an abstract idea, it must fall into one or more of three groupings: Mathematical Concepts, Certain Methods of Organizing Human Activity, or Mental Processes. If distinct abstract ideas can be identified from the different groupings, then a different basis of rejection is made for each separate abstract idea. 

Mathematical Concepts are mathematical relationships, mathematical formulas or equations, or mathematical calculations. This type of abstract idea is shown in claim 1 by:


These steps are abstract in nature because they are directed towards the mathematical calculations associated with matching the appropriate set of skills to an appropriate job. Thus, claim 1 recites the abstract idea of a Mathematical Concept. See MPEP 2106.04(a)(2)I.

Certain Methods of Organizing Human Activity are fundamental economic principles or practices (including hedging, insurance, mitigating risk); commercial or legal interactions (including agreements in the form of contracts; legal obligations; advertising, marketing or sales activities or behaviors; business relations); managing personal behavior or relationships or interactions between people (including social activities, teaching, and following rules or instructions). 
This type of abstract idea is shown in claim 1 by:
an identification unit which identifies a task and a worker suitable for acquiring capabilities of a maximum deficient capability number calculated by the calculation unit based on second data including information indicating a relationship between the capabilities required for the task to be performed by 

an assignment unit which, after assigning the worker identified by the identification unit to the task identified by the identification unit, assigns remaining workers of the organization to remaining tasks to be performed by the organization;

These steps are abstract in nature because they are directed towards managing personal interactions between people associated with assigning workers to tasks. Thus, claim 1 recites the abstract idea of Certain Methods of Organizing Human Activity. See MPEP 2106.04(a)(2)II.

The Examiner reviewed the remaining rejected claims under Step 2A – Prong One. The remaining claims did not identify any additional distinct abstract ideas but just added additional detail to the abstract ideas identified above. A narrow abstract idea is still an abstract idea. See MPEP 2106.04I.

STEP 2A – Prong 2:
Step 2A – Prong 2 is directed to determining if the claims recite any additional elements beyond the identified abstract idea and if those additional elements are integrated into a practical application. The additional elements must "transform the nature of the claim" into a patent-eligible application of the abstract ideas identified in Step 2A – Prong One. Step 2A – 
Claim 1 does not recite any additional elements, as discussed above at Step 1 and below concerning software per se. As such, claim 1 does not integrate the abstract ideas identified in Step 2A – Prong One into a practical application at Step 2A – Prong Two. See MPEP 2106.04(d)

The Examiner reviewed the remaining rejected claims under Step 2A – Prong Two. The additional elements in the remaining claims further include:
A worker assignment device

As this additional elements is only recited as executing the steps of the identified abstract idea, the further additional elements only add mere instructions to implement an abstract idea on a computer, simply using the computer as a tool to perform an abstract idea. See MPEP 2106.05(f). 

STEP 2B:
Step 2B concerns analyzing the additional elements identified in Step 2A – Prong Two to determine if they raise the claim as a whole to “significantly more” than (or add an “inventive concept” to) the identified abstract idea and thus 
Claim 1 does not recite any additional elements, as discussed above at Step 1 and below concerning software per se. As such, claim 1 does not include additional elements that raise the claim as a whole to “significantly more” than (or add an “inventive concept” to) the identified abstract idea and thus patent eligible. 

The Examiner reviewed the remaining rejected claims under Step 2B. Claim 7 recites the additional elements identified above at Step 2A – Prong Two. In particular, the well-understood, routine, and conventional nature of the additional elements is shown by Applicant’s disclosure at paragraphs 15-16 and 22 and figure 1.
As these additional elements are only recited as executing the steps of the identified abstract idea, the further additional elements only add mere instructions to implement an abstract idea on a computer, simply using the computer as a tool to perform an abstract idea. See MPEP 2106.05(f). 

CONCLUSION
The claims as a whole are directed to an abstract idea and do not integrate a practical application and do not recite Alice/Mayo analysis. 

For more information, see the “35 U.S.C. 101 Examination Guidance and Training Materials” available at http://ptoweb.uspto.gov/patents/exTrain/101.html. 

Claim Rejections - 35 USC § 101 (Software per se)
Claims 1-6 are rejected under 35 U.S.C. 101 because the claimed invention is not directed to a patentable category.  
As to claims 1-6, the claims are drawn to a “worker assignment system”. This simple recitation of “system” lacks sufficient recitation of a physical embodiment to qualify as a structure for the function of the corresponding claim elements. As such, the system is software per se and is not statutory. See MPEP 2106.03.

Claim Interpretation and Claim Mapping
In order to better explain how the Examiner is reading both the terminology of the instant application and the cited prior art, the Examiner is supplying a handy-dandy secret decoder ring (SDR) of both claim interpretation (what the Examiner thinks you 
The Examiner sets out his claim interpretation below by identifying specific claim terms or elements which, while definite, are broad enough to be open to interpretation. The Examiner then gives his interpretation of the extent of those terms or elements in light of Applicant’s disclosure.
Claim Interpretation
Claim Mapping (Harthcryde)
Required capability number
No definition given.

Understood to be the number of workers with a specific skill and skill level required for a task.
Demand Estimate
Estimation of the demand for a given role (open requirement for personnel with a given skill level) paragraph 122
Retained capability number
No definition given.

Understood to be the number of workers with a specific skill level retained by the company.
Qualified resource supply
Estimation of the supply of qualified resources (personnel with a given skill level) paragraph 121
Deficient capability number
No definition given.

Understood to be the difference between the required capability number and the retained capability number
Skill gap analysis
Skills Gap = Aggregate Demand     
            – Qualified Supply

Difference between needed personnel and qualified personnel paragraph 123
Acquiring capabilities 
of maximum deficient capability number
No definition given.

Understood to be ability to train existing workers up to 
Internal training
Meeting resource requirements of a resource requirements gap by internal training
capability
No definition given.

Understood to be a skill of a worker
Role
open requirement for personnel with a given skill level
Level of capabilities
No definition given.

Understood to be the skill level of a worker
Role competency
Level of skill required by a role. paragraph 125
Claim Interpretation
Claim Mapping (Agarwal)
penalty
No definition given.

Understood to be the mismatch between the required skill level for a task and the actual skill level of the worker assigned to the task. Both under- and over-qualified workers are penalized
Cost of skill level mismatch
Paragraphs 40-45 and 60-61



Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –
(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale or otherwise available to the public before the effective filing date of the claimed invention.

(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

s 1 and 4-7 are rejected under 35 U.S.C. 102(a)(1) and (a)(2) as being anticipated by Harthcryde, US 2007/0198317.

NOTE:
The rejection below is written using the SDR given in the Claim Interpretation and Claim Mapping section provided above. Please refer to this SDR to translate between the language of the instant application and that of the prior art. Additionally, bold text is unamended claim language.

AS TO CLAIM 1 
A worker assignment system which assigns a worker of a predetermined organization to a task to be performed by the organization, comprising:
Harthcryde (paragraphs 12 and 31) teaches assigning roles (workers) to tasks.

a calculation unit which calculates a deficient capability number, which is a number of capabilities lacking in the organization at a given time in a future, from first data including information indicating a number of capabilities required for tasks previously performed by the organization and a number of capabilities of workers of the organization;


an identification unit which identifies a task and a worker suitable for acquiring capabilities of a maximum deficient capability number calculated by the calculation unit based on second data including information indicating a relationship between the capabilities required for the task to be performed by the organization and the capabilities of the workers of the organization;
Harthcryde (paragraphs 162-163) teaches assigning personnel to roles

an assignment unit which, after assigning the worker identified by the identification unit to the task identified by the identification unit, assigns remaining workers of the organization to remaining tasks to be performed by the organization;
an output unit which outputs a result of the assignment by the assignment unit.
Harthcryde (paragraphs 175-180) teaches filling the remaining roles of the new organizational structure.

AS TO CLAIM 4 (of 1)
wherein the first data includes fifth data indicating a number of capabilities for each hour required in the task to be performed by the organization, and sixth data indicating a number of capabilities for each hour retained by the worker of the organization;
Harthcryde (paragraphs 121-122) teaches hours required in each assignable hour determiner.

wherein the calculation unit calculates a required capability number which indicates a number of capabilities required by the organization and a retained capability number which indicates a number of capabilities retained by the worker of the organization at the given time from the fifth data and the sixth data, and calculates the deficient capability number from the calculated required capability number and retained capability number.
Harthcryde (paragraphs 123-124) teaches calculating the skills gap.

AS TO CLAIM 5 (of 1)
wherein a level is set to capabilities of workers of the organization
wherein the second data includes information indicating a relationship of a level of capabilities required for the task to be performed by the organization and a level of capabilities of the worker of the organization
Harthcryde (paragraph 163) teaches concerning resource commitment data that can be used to determine resource requirements (block 567) defining a resource requirements gap.

wherein the worker assignment system further comprises:
a determination unit which determines a level of capabilities of the worker of the organization based on seventh data which prescribes, for each classification of work, conditions for determining that the level has reached a predetermined capability level,
wherein the identification unit identifies a task and a worker suitable for acquiring the level of capabilities of the maximum deficient capability number based on the second data.
Harthcryde (paragraph 163) teaches identifying appropriate personnel for an individual transition plan which will include a personal development plan to train the personnel achieving a higher level of competency in the role.

AS TO CLAIM 6 (of 5)
wherein the identification unit identifies a classification of work to which belongs the task suitable for acquiring the level of capabilities of the maximum deficient capability number and identifies the task belonging to the identified classification of work based on the second data.
Harthcryde (paragraphs 97-98 and Fig 2A and 2B) teaches a process flow showing the relationship of processes, functions, activities, tasks, roles, skills, and competencies, an organization includes high level processes that are made up of functions.

AS TO CLAIM 7 
The claims recite elements substantially similar to those recited in claim 1. Thus, the art and rationale of claim 1 applies. 

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 2 and 3 are rejected under 35 U.S.C. 103 as being unpatentable over Harthcryde, US 2007/0198317, in view of Agarwal, US 2012/0284073.

NOTE:
The rejection below is written using the SDR given in the Claim Interpretation and Claim Mapping section provided above. Please refer to this SDR to translate between the language of the instant application and that of the prior art. Additionally, bold text is unamended claim language and bold underlined text is amended claim language.

AS TO CLAIM 2 (of 1)
wherein, when there are a plurality of tasks suitable for acquiring capabilities of the maximum deficient capability number, the identification unit identifies a task with a highest penalty among the plurality of tasks based on third data including information indicating a penalty, which is a level that the task and the worker assigned by the assignment unit are not suitable.
Harthcryde (paragraphs 162-163) teaches assigning personnel to roles, but does not explicitly teach concerning a penalty associated with a skills mismatch between role and competency, 
However, Agarwal (paragraphs 40-45 and 60-61) teaches concerning numerically assessing the cost of a skills mismatch between a worker and an assigned task. 

STATEMENT CONCERNING THE COMBINATION
Harthcryde is directed towards organizational realignment, so is focused on shaping both the company and the company’s workforce in order to determine and define company restructuring goals. As such, Harthcryde is not as concerned about mismatches between a worker and a task, as both the task and the worker can be developed over time.
Agarwal is directed towards optimizing collaboration between workers for an assigned set of tasks. Thus, Agarwal considers how to best quantitatively assess a skill mismatch between worker and role and the role is more fixed in Agarwal.
Harthcryde and Agarwal are both in the complementary art of matching workers and tasks, one with more flexibility in the tasks than the other. One having ordinary skill in the art at the time of the invention understands from the teachings of Harthcryde and Agarwal that is there is less flexibility in defining the task then there must be more flexibility in the worker assigned to that task, which produces the predictable 
As such, it would obvious to one having ordinary skill in the art at the time of the application to combine the teachings of Harthcryde and Agarwal. The combination yields the predictable results of more flexibility in assigning workers to fixed tasks. See MPEP 2143(D).

AS TO CLAIM 3 (of 1)
wherein, when there are a plurality of workers suitable for acquiring capabilities of the maximum deficient capability number, the identification unit identifies a worker with a lowest penalty of capabilities other than the capabilities of the maximum deficient capability number among the plurality of workers based on fourth data including information indicating a penalty, which is a level that the task and the capability are not suitable.
Harthcryde (paragraphs 162-163) teaches assigning personnel to roles, but does not explicitly teach concerning a penalty associated with a skills mismatch between role and competency, as Harthcryde rather adapts both roles and competencies around a plan moving forward.


STATEMENT CONCERNING THE COMBINATION
Harthcryde is directed towards organizational realignment, so is focused on shaping both the company and the company’s workforce in order to determine and define company restructuring goals. As such, Harthcryde is not as concerned about mismatches between a worker and a task, as both the task and the worker can be developed over time.
Agarwal is directed towards optimizing collaboration between workers for an assigned set of tasks. Thus, Agarwal considers how to best quantitatively assess a skill mismatch between worker and role and the role is more fixed in Agarwal.
Harthcryde and Agarwal are both in the complementary art of matching workers and tasks, one with more flexibility in the tasks than the other. One having ordinary skill in the art at the time of the invention understands from the teachings of Harthcryde and Agarwal that is there is less flexibility in defining the task then there must be more flexibility in the worker assigned to that task, which produces the predictable result of assessing a worker assigned to a task either above or below (skill mismatch) that worker’s skill level.


Examiner's Note 
Regarding KSR for rejections under 35 U.S.C. 103. In replying to this action, the Examiner requests Applicant include a line of argument (in the alternative, if desired) following one of the lines of reasoning given by the Court in the KSR decision:
(1) one of ordinary skill in the art could not have combined the claimed elements by known methods (e.g., due to technological difficulties);
(2) the elements in combination do not merely perform the function that each element performs separately; or
(3) the results of the claimed combination were unexpected.

Arguments along these lines of reasoning are given great consideration in overcoming a finding of obviousness.

Conclusion
See attached PTO-892 Notice of References Cited for a list of all prior art made of record that is considered pertinent to Applicant's disclosure.

Any inquiry concerning this communication or earlier communications from the examiner should be directed to Leland Marcus whose telephone number is (571)270-1819 and email address is leland.marcus@uspto.gov.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, Applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice. 
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Matthew Gart can be reached on 571-272-3955. The fax number for the organization where this application is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system. Status information for published applications may be obtained from either Private PAIR or Public PAIR. Status information for unpublished applications is available through Private PAIR only. For more information about the PAIR system, 

/Leland Marcus/
Primary Examiner
Art Unit 3623